Citation Nr: 1754076	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for heart disease (with myocardial infarction), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to November 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2017).  The Veteran's primary theory of entitlement to the benefit sought is one of secondary service connection, i.e., that his heart disease is secondary to his service-connected PTSD.  

On February 2010 VA examination, the examiner opined that the Veteran's heart disease is less likely than not caused by or a result of his PTSD, explaining "there are no scientific studies demonstrating that PTSD causes coronary artery disease".  Thereafter, the Veteran submitted an article posted on a VA website suggesting that cardiovascular health may be related to PTSD.  Because the VA examiner did not acknowledge/account for such literature, and the opinion appears to not reflect the current state of medical literature in the matter, the opinion offered in February 2010 is inadequate for rating purposes.  Textual evidence such as this gains probative value when it is accompanied by a medical opinion that applies it to the facts of the specific claim considered.  Because the February 2010 medical opinion is inadequate, a remand for an addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record (to include this remand) to be forwarded to the provider who examined the Veteran in February 2010, for review and an addendum medical advisory opinion in this matter.  [If that provider is unavailable, or unable, to provide the addendum opinion sought, the record should be forwarded to another appropriate physician for review and the opinion].  Based on review of the record (to specifically include the observations on the preceding page), the consulting provider should offer an opinion that responds to the following:

Is it at least as likely as not that the Veteran's heart disease (with myocardial infarction) was (a) caused or (b) by his service-connected PTSD?  

The rationale provided must address the Veteran's theory of entitlement, to include acknowledgement/consideration of the cited-above website literature he submitted in December 2016, and other previously submitted textual evidence in the record.

2.  The AOJ should then review the record and re-adjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

